EXHIBIT 10.27
LIMITED WAIVER TO
CREDIT AGREEMENT
     This Limited Waiver to Credit Agreement (this “Limited Waiver”), dated as
of July 15, 2009, is by and among SOFTBRANDS, INC., a Delaware corporation (the
“Parent”), the subsidiaries of Parent identified on the signature pages hereto
(collectively, with the Parent, the “Borrowers” and individually, a “Borrower”),
WELLS FARGO FOOTHILL, INC., a California corporation, as Administrative Agent
(the “Agent”) and each of the lenders parties hereto (the “Lenders”).
R E C I T A L S
     A. The Borrowers, the Agent and the Lenders are parties to that certain
Credit Agreement dated as of August 14, 2006 (as amended, the “Credit
Agreement”).
     B. The Borrowers have requested a limited one-time waiver to the Borrowers’
non-compliance with the Permitted Investment covenant, as provided herein.
     C. The Agent and the Lenders are willing to waive such non-compliance,
subject to the terms and conditions of this Limited Waiver.
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration (the receipt, sufficiency and adequacy of
which are hereby acknowledged), the parties hereto (intending to be legally
bound) hereby agree as follows:
          1. Definitions. Terms capitalized herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
          2. Limited Waiver. The Agent waives the Borrower’s non-compliance with
Section 6.12 of the Credit Agreement solely for the periods ending May 31, 2009
and June 30, 2009, with respect to prohibiting the Administrative Borrower and
its Subsidiaries from owning Investments, Cash Equivalents, cash or any other
funds in any location outside of the United States or China in an aggregate
amount in excess of $5,000,000 at any one time.
          3. Conditions Precedent. The Limited Waiver contained in Section 2
above is subject to, and contingent upon, the prior or contemporaneous
satisfaction of each of the following conditions precedent, each in form and
substance satisfactory to the Agent:
          (a) The Borrowers, the Agent and the Lenders shall have executed and
delivered to each other this Limited Waiver; and
          (b) The Borrowers shall have satisfied any other conditions of the
Agent required in connection with this Limited Waiver.
          4. Reference to and Effect on the Credit Agreement. Except as
expressly provided herein, the Credit Agreement and all of the Loan Documents
shall remain unmodified and continue in full force and effect and are hereby
ratified and confirmed. Except as set forth in Section 4 above, the execution,
delivery and effectiveness of this Limited Waiver shall not

 



--------------------------------------------------------------------------------



 



operate as a waiver of: (a) any right, power or remedy of the Agent or the
Lenders under the Credit Agreement or any of the Loan Documents, or (b) any
Default or Event of Default under the Credit Agreement or any of the Loan
Documents.
          5. Representations and Warranties of the Borrowers. Each of the
Borrowers hereby represents and warrants to the Agent and the Lenders, which
representations and warranties shall survive the execution and delivery of this
Limited Waiver, that on and as of the date hereof and after giving effect to
this Limited Waiver:
          (a) As to each Borrower, the execution, delivery, and performance by
such Borrower of this Limited Waiver have been duly authorized by all necessary
action on the part of such Borrower.
          (b) As to each Borrower, the execution, delivery, and performance by
such Borrower of this Limited Waiver does not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to any
Borrower, the Governing Documents of any Borrower, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Borrower,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
any Borrower, (iii) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any properties or assets of Borrower, other than
Permitted Liens, or (iv) require any approval of any Borrower’s interest holders
or any approval or consent of any Person under any material contractual
obligation of any Borrower, other than consents or approvals that have been
obtained and that are still in force and effect.
          (c) As to each Borrower, this Limited Waiver and all other documents
contemplated hereby, when executed and delivered by such Borrower will be the
legally valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
          (d) The representations and warranties of each of the Borrowers set
forth in the Credit Agreement and in the Loan Documents to which it is a party
are true, correct and complete on and as of the date hereof; provided that the
references to the Credit Agreement therein shall be deemed to include the Credit
Agreement as modified by this Limited Waiver.
          (e) Each of the Borrowers acknowledges that the Agent and each Lender
is specifically relying upon the representations, warranties and agreements
contained in this Limited Waiver and that such representations, warranties and
agreements constitute a material inducement to the Agent and each Lender in
entering into this Limited Waiver.

2



--------------------------------------------------------------------------------



 



          6. Reference to Credit Agreement; No Waiver.
     The Agent’s and a Lender’s failure, at any time or times hereafter, to
require strict performance by the Borrowers of any provision or term of the
Credit Agreement, this Limited Waiver or the other Loan Documents shall not
waive, affect or diminish any right of the Agent or a Lender thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
the Agent or a Lender of a breach of this Limited Waiver or any Event of Default
under the Credit Agreement shall not, except as expressly set forth herein,
suspend, waive or affect any other breach of this Limited Waiver or any Event of
Default under the Credit Agreement, whether the same is prior or subsequent
thereto and whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of any
Borrower contained in this Limited Waiver, shall be deemed to have been
suspended or waived by the Agent or a Lender unless such suspension or waiver
is: (i) in writing and signed by the Agent and each Lender and (ii) delivered to
the Borrower. In no event shall the Agent’s and each Lender’s execution and
delivery of this Limited Waiver establish a course of dealing among the Agent,
each Lender, the Borrowers, or any other obligor or in any other way obligate
the Agent or each Lender to hereafter provide any amendments or waivers with
respect to the Credit Agreement. The terms and provisions of this Limited Waiver
shall be limited precisely as written and shall not be deemed: (A) to be a
consent to a modification or waiver of any other term or condition of the Credit
Agreement or of any other Loan Documents, or (B) to prejudice any right or
remedy that the Agent or each Lender may now have under or in connection with
the Credit Agreement or any of the other Loan Documents.
          7. Successors and Assigns; Limited Waiver. This Limited Waiver shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, no Borrower may assign
this Limited Waiver or any of its respective rights hereunder without the
Agent’s and each Lender’s prior written consent. Any prohibited assignment of
this Limited Waiver shall be absolutely null and void. This Limited Waiver may
only be amended or modified by a writing signed by the Agent, each Lender and
the Borrowers.
          8. Severability; Construction. Wherever possible, each provision of
this Limited Waiver shall be interpreted in such a manner so as to be effective
and valid under applicable law, but if any provision of this Limited Waivers
held to be prohibited by or invalid under applicable law, such provision or
provisions shall be ineffective only to the extent of such provision and
invalidity, without invalidating the remainder of this Limited Waiver. Neither
this Limited Waiver nor any uncertainty or ambiguity herein shall be construed
or resolved against Agent or each Lender, whether under any rule of construction
or otherwise. On the contrary, this Limited Waiver has been reviewed by all
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.
          9. Counterparts; Facsimile. This Limited Waiver may be executed in one
or more counterparts, each of which taken together shall constitute one and the
same instrument.

3



--------------------------------------------------------------------------------



 



Delivery of an executed counterpart of this Limited Waiver by telefacsimile
shall be equally as effective as delivery of a manually executed counterpart of
this Limited Waiver. Any party delivering an executed counterpart of this
Limited Waiver by telefacsimile shall also deliver a manually executed
counterpart of this Limited Waiver, but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability or binding
effect of this Limited Waiver.
          10. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS LIMITED WAIVER, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS LIMITED WAIVER SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH BORROWERS
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, AGENT AND THE LENDERS
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 10(b).
          (c) BORROWERS, AGENT AND THE LENDERS HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS LIMITED WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS, AGENT AND THE LENDERS REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS LIMITED WAIVER MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Limited Waiver to be
duly executed and delivered as of the date first above written.

            SoftBrands, Inc.
a Delaware corporation, as a Borrower
      By:   /s/ Gregg Waldon         Title: CFO                SoftBrands
Manufacturing, Inc.
a Minnesota corporation, as a Borrower
      By:   /s/ Gregg Waldon         Title: CFO                SoftBrands
International, Inc.
a Delaware corporation, as a Borrower
      By:   /s/ Gregg Waldon         Title: CFO                SoftBrands
Licensing, Inc.
a Delaware corporation, as a Borrower
      By:   /s/ Gregg Waldon         Its: CFO                MAI Systems
Corporation
a Delaware corporation, as a Borrower
      By:   /s/ Gregg Waldon         Its: CFO                Hotel Information
Systems, Inc.
a Delaware corporation, as a Borrower
      By:   /s/ Gregg Waldon         Its: CFO                CLS Software
International, Inc.
a California corporation, as a Borrower
      By:   /s/ Gregg Waldon         Its: CFO           

 



--------------------------------------------------------------------------------



 



            Wells Fargo Foothill, Inc.
a California corporation, as Agent and a Lender
      By:   /s/ Tiffany Ormon         Its: Vice President             

 